DETAILED ACTION
1.         Claims 7-14, as filed by Preliminary Amendment on 04/24/2020, are pending.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         The information disclosure statements (IDS) submitted on 04/24/2020 and 08/11/2021 have been considered by the examiner. Initialed copies are attached.

Claim Rejections - 35 USC § 102
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.         Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (“Ag/Au/Polypyrrole Core-shell Nanowire Network for Transparent, Stretchable Scientific Reports, published 03 February 2017, citations to PDF pgs. 1-10; hereinafter referred to as “Moon”, accessible online from www.nature.com/scientificreports).  
	As to independent claim 7, Moon teaches a stretchable composite comprising: a first core-shell nanowire/polymer composite comprising first core-shell nanowires and a first polymer (see Abstract: Ag/Au/Polypyrrole core-shell nanowire networks formed by coating the surface of silver nanowires (Ag NWs) with a thin layer of gold, demonstrate superior mechanical stability under various mechanical bending and stretching; see pgs. 2-3: Results and Discussions; see Figure 1, reproduced below: (d) Ag/Au/PPy core-shell NW network mesh film produced by electropolymerization of pyrrole).

    PNG
    media_image1.png
    425
    776
    media_image1.png
    Greyscale


	As to claim 8, Moon teaches the stretchable composite of claim 7, wherein each of the first core-shell nanowires comprises a first core comprising a conductive metal and a first shell formed on the first core and comprising a biocompatible metal, and (see present specification pg. 8), PPy (polypyrrole) layer/coating reads on claim 8 feature “first core-shell nanowires dispersed in the first polymer”).
	Moon teaches all of the limitations of instant claims 7-8. Therefore, Moon anticipates these claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.         Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (“Ag/Au/Polypyrrole Core-shell Nanowire Network…” Scientific Reports, pub. 03 February 2017, citations to PDF pgs. 1-10), in view of Rogers et al. (US 2013/0041235 A1; hereinafter referred to as “Rogers”).
	As to claim 9, Moon teaches the stretchable composite of claim 8 as described above in the anticipation rejection and a two of said composites in Moon. However, claim 10 recites that “the first core and the second core comprise silver and the first shell and second shell comprise gold”, i.e. the first and second core-shell nanowires both have the same metal cores and the same metal shells. Since Moon teaches nanowires having a silver (Ag) core and gold (Au) shell coated with a polypyrrole (PPy) layer, Moon teaches and/or suggests both first and second core-shell nanowire/polymer composites. 
As to the other features recited in claim 9, Moon fails to explicitly disclose a first insulating layer disposed on the “Ag/Au/Ppy core-shell NW mesh film” and a second core-shell nanowire/polymer composite disposed on the first insulating layer. 
However, Rogers, in analogous art of biocompatible and wearable electronics (see para. 0014 & 0055), teaches devices for interfacing with a tissue (e.g. heart, para. 0043) in a biological environment comprising (1) a stretchable substrate, (2) a stretchable electronic circuit comprising one or more inorganic circuit elements (e.g. semiconductor nanowire, para. 0057), and (3) a barrier layer encapsulating at least a portion of the stretchable electronic circuit (see para. 0038; the “barrier layer” in Rogers reads on the claimed “first insulating layer disposed on the…composite”). Rogers discloses devices having a multilayer geometry, including a geometry wherein independently any of the substrate, electronic circuit and barrier layer components (and/or components of these) are provided in a series of stacked layers, including layers and/or thin films that are provided in direct contact with each other in the series of layers or in a series having one or more intermediate layers provided between device layers of the series and that the positioning of device components in multi-layer geometries of the present devices may be selected to provide enhanced mechanical attributes or device Rogers, in combination with the “Ag/Au/PPy core-shell NW mesh films” in Moon, teach and/or suggest the stretchable composite structure recited in claim 9 which, in simple terms, requires two different core-shell nanowire/polymer composite layers/films with an insulating layer in between.
Therefore, in view of the teaching of Rogers, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the stretchable composite taught by Moon by incorporating the insulating layer(s) taught by Rogers to arrive at the claimed invention because Moon suggests that the Ag/Au/PPy core-shell NW mesh structure/film can be used as a mechanically stable and stretchable electrode for energy devices (see Moon pgs. 7-8 and Figure 1). Rogers clearly teaches nanowires and mesh structures as layers in a stretchable electronic device (see Rogers para. 0015: electrodes as stretchable electronic circuit). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed insulating layer(s) for the claimed composite with a reasonable expectation of success for use in flexible and/or stretchable biomedical devices that interface with a tissue in a biological environment including conformable devices (see Rogers para. 0007-0010, 0014-0015, 0278), and would expect such a product to have similar properties to those claimed, absent the showing of unexpected results.
As to claim 10, Moon and Rogers teach the stretchable composite of claim 9, wherein the first core and the second core comprise silver and the first shell and the second shell comprise gold (see Moon Abstract and Figure 1: Ag/Au/PPy core-shell nanowire networks).
Moon and Rogers teach the stretchable composite of claim 9, wherein the first polymer and the second polymer comprise polymer rubber, specifically SBS rubber (see Rogers para. 0049: elastomers as barrier layers/composite materials; see para. 0253-0254: exemplary elastomers include rubber, e.g. poly(styrene-butadiene-styrene) = SBS).
As to claim 13, Moon and Rogers teach the stretchable composite of claim 9, wherein the first core-shell nanowire/polymer composite and the second core-shell nanowire/polymer composite have a mesh shape (see Moon Figure 1(d) Ag/Au/PPy core-shell NW mesh film and Moon pgs. 7-8: the Ag/Au/PPy core-shell NW mesh structure can be used as a mechanically stable and stretchable energy device).
As to claim 14, Moon and Rogers teach the stretchable composite of claim 9, further comprising a second insulating layer disposed under the first core-shell nanowire/polymer composite and a third insulating layer disposed on the second core-shell nanowire-polymer composite (see Rogers para. 0045-0046, 0051: devices having a multilayer geometry, e.g. a series of stacked layers; see Moon Abstract for core-shell nanowire/polymer composite features), wherein the first insulating layer, the second insulating layer and the third insulating layer comprise polymer rubber (see Rogers para. 0253), and wherein the first insulating layer, the second insulating layer and the third insulating layer have a mesh shape (see Moon Figure 1(d) and pgs. 7-8).

Examiner’s Note
7.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  

Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761

                                             
/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        January 20, 2022